United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 12-2767
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

            Adam Ray Fernandez

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 12-2774
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

           Jonathon Patrick Curry

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 12-2784
     ___________________________
       United States of America

 lllllllllllllllllllll Plaintiff - Appellee

                    v.

         William Earl Mefford

lllllllllllllllllllll Defendant - Appellant
   ___________________________

          No. 12-2787
  ___________________________

       United States of America

 lllllllllllllllllllll Plaintiff - Appellee

                    v.

       Terrent Allen Chronister

lllllllllllllllllllll Defendant - Appellant
   ___________________________

          No. 12-3358
  ___________________________

       United States of America

 lllllllllllllllllllll Plaintiff - Appellee

                    v.

               John Sharp

lllllllllllllllllllll Defendant - Appellant
                ____________
                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                            Submitted: March 11, 2013
                               Filed: April 1, 2013
                                   [Published]
                                 ____________

Before MURPHY, SMITH, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      In these consolidated appeals from the Western District of Arkansas the
appellants all challenge the constitutionality of a provision of the Sex Offender
Registration and Notification Act (SORNA), 42 U.S.C. § 16901 et seq, under which
they were convicted. Appellants argue that SORNA violates the nondelegation
doctrine of the United States Constitution by giving the Attorney General authority
to determine its applicability to sex offenders convicted before the statute's
enactment. The district courts1 upheld the constitutionality of the Act. The
defendants appeal, and we affirm.

      SORNA requires persons convicted of sex crimes to register and update
information about their whereabouts, employment, and other personal information.
For persons whose convictions predate the passage of SORNA, the Act specifies that
the “Attorney General shall have the authority to specify the applicability of the
requirements of this subchapter.” 42 U.S.C. § 16913(d). Although SORNA was
passed in 2006, the Attorney General did not explicitly apply its registration

      1
       The Honorable Judge Robert Dawson, United States District Judge for the
Western District of Arkansas, and the Honorable Judge Jimm Larry Hendren, United
States District Judge for the Western District of Arkansas.

                                        -3-
requirements to preenactment offenders until 2007. This resulted in conflicting
decisions by the courts as to whether the Act applied to preenactment offenders from
the date of its enactment in 2006 or only after the Attorney General’s decision in
2007. This court had decided that the Act applied to SORNA offenders from the date
of its enactment. United States v. May, 535 F.3d 912, 919 (8th Cir. 2008).
Subsequently the Supreme Court ruled to the contrary, holding that SORNA did not
apply to preenactment offenders until such time as the Attorney General “validly
specifies that the Act's registration provisions apply to them,” which he did not do
until 2007. Reynolds v. United States, 132 S. Ct. 975, 980 (2012).

       Appellants have been convicted of failing to register under SORNA; their
original sex offenses all predated the statute's enactment. They argue that the
§ 16913(d) grant of power to the Attorney General to determine the law's applicability
to preenactment offenders violated the nondelegation doctrine of the United States
Constitution. Prior to Reynolds, we had rejected this argument because we
understood SORNA's registration requirements to apply to such offenders even
without any action by the Attorney General. Appellants lacked standing at that time
to raise the question now before the court. May, 535 F.3d at 921. After Reynolds
was decided, the Supreme Court remanded several similar cases for our court to
consider on the merits. We in turn remanded them to the district courts in which their
cases originated. The presiding district courts rejected the nondelegation challenges,
and the defendants appeal.

       We review constitutional challenges de novo. United States v. Howell, 505
F.3d 960, 963 (8th Cir. 2010). The nondelegation doctrine arises from Article I,
section I of the Constitution, which vests Congress with all legislative powers. This
has been interpreted by the Supreme Court to mean that Congress cannot “transfer”
or “delegate” its authority to enact legislation to another branch. See Panama Ref.
Co. v. Ryan, 293 U.S. 388, 421 (1935). Congress can nevertheless delegate authority
to the executive branch to implement enacted legislation, see U.S. Const. Art. II, § 3,

                                         -4-
if it provides an “intelligible principle” to the delegee. Mistretta v. United States, 488
U.S. 361, 372 (1989). So long as Congress “clearly delineates the general policy, the
public agency which is to apply it, and the boundaries of the delegated authority,” it
has provided an “intelligible principle.” Am. Power & Light Co. v. Sec. & Exch.
Comm’n, 329 U.S. 90, 105 (1946).

       The Supreme Court has upheld delegations when the "intelligible principle"
guiding the administrator was to set "fair and equitable" prices, Yakus v. United
States, 321 U.S. 414, 426 (1944), and when the FCC regulates broadcast licenses "as
public interest, convenience, or necessity" require, Nat’l Broad. Co. v. United States,
319 U.S. 190, 225–226 (1943). Indeed, with the exception of two cases in 1935,
Panama Ref. Co., 293 U.S. at 388, A.L.A. Schechter Poultry Corp. v. United States,
295 U.S. 495 (1935), the Supreme Court has uniformly rejected every nondelegation
challenge it has considered. See Mistretta, 488 U.S. at 373.

       This court recently considered and rejected an identical challenge to SORNA
in United States v. Kuehl, 2013 U.S. App. LEXIS 3373 (8th Cir. February 19, 2013).
We concluded that SORNA’s broad policy statement that it was designed “to protect
the public from sex offenders and offenders against children” was “sufficient to
provide an intelligible principle for delegation.” Id. at *5–6 (citing 42 U.S.C.
§ 16901). This guiding principle compares favorably to other policy statements
which the Court has previously upheld as providing “intelligible principles.” See,
e.g., Nat’l Broad. Co., 319 U.S. at 226. We also observed in Kuehl that SORNA’s
delegation is relatively narrow, only permitting the Attorney General to determine
whether SORNA’s requirements apply to offenders whose convictions predate its
enactment. This is a considerably more limited and narrow question than, for
example, Congress’ decision to allow the United States Sentencing Commission to
create federal sentencing guidelines. See Kuehl, 2013 U.S. App. at *6–7; Mistretta,
488 U.S. at 374–79.



                                           -5-
      SORNA’s relatively narrow delegation of authority to the Attorney General is
guided by an intelligible principle and is consistent with the requirements of the
nondelegation doctrine. Moreover, we remain bound by our earlier decision in Kuehl.
We thus affirm the district court decisions under review here.

                      ______________________________




                                        -6-